DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Regarding page 6, line 19, the term “fix” in the recitation “(fix Fig. 1)” appears to be removed because the term appears to be incorrectly recited.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  
The claim recites the limitation “the distal end” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 2014/0100445 A1) in view of Buchbinder et al. (US 4,757,827).
Regarding claim 1, Stenzel discloses a guiding sheath assembly (figure 2), comprising: 
an elongated shaft 100, 
a control handle 16 proximal of the elongated shaft 100, the control handle 16 having a longitudinal axis (axis parallel to element 16), and including: 
a control handle housing (housing of element 16); 
a hollow rotatable shaft 20 configured for rotation about the longitudinal axis (axis parallel to element 16) of the control handle 16; the hollow rotatable shaft 20 comprising an inner passage (hollow portion inside element 20); 
a first shuttle 202 in rotational engagement (paragraph 0033) with the hollow rotatable shaft 20 and configured for translation along the longitudinal axis (axis parallel to element 16) in one direction (paragraph 0033, lines 3-11) in response to rotation of the rotatable shaft 20, the first shuttle 202 having a first plurality of teeth 211;
a pinion 206 in engagement with the first plurality of teeth 211 (teeth located on element 211), the pinion 206 configured for rotation about an axis (axis around which element 206 rotates) generally perpendicular to the longitudinal axis (axis parallel to element 16) in response to the translation of the first shuttle 202; and 
a second shuttle 201 having a second plurality of teeth 211 (teeth on element 201) in engagement with the pinion 206, the second shuttle 201 configured for translation along the longitudinal axis (axis parallel to element 16) in another direction opposite (figures 6-8) to the one direction in response to rotation of the pinion 206; 
the guiding sheath assembly (figure 2) further comprising: 
a first puller wire 340 extending along one side of the elongated shaft 100 and having a proximal end portion (portion of element 340 in contact with element 202) responsive to at least translation of the first shuttle 202 in a proximal direction (direction shown by arrow next to element 202); and 
a second puller wire 320 extending along another side of the elongated shaft 100 and having a proximal end portion (portion of element 320 in contact with element 201) responsive to at least translation of the second shuttle 201 in the proximal direction (direction towards element 22).
Stenzel is silent regarding a hollow rotatable shaft inside the control handle housing and a control knob coupled for common rotational movement to the hollow rotatable shaft.
However, Buchbinder teaches a design of a steering control device (figure 6) wherein a hollow rotatable shaft (portion of element 62 comprising element 66) inside the control handle housing (housing of element 60) and a control knob (portion of element 62 not comprising element 66) coupled for common rotational movement of the hollow rotatable shaft (portion of element 62 comprising element 66) for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control handle housing and the hollow rotatable shaft of Stenzel to incorporate a hollow rotatable shaft inside the control handle housing and a control knob coupled for common rotational movement to the hollow rotatable shaft as taught by Buchbinder for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52).

Regarding claim 2, Stenzel discloses a first distal portion (a small portion of element 202 extending inside element 20 when element 202 is moved longitudinally appropriately) of the first shuttle 202 and a second distal portion (a small portion of element 201 extending inside element 20 (when element 201 is moved longitudinally appropriately) of the second shuttle 201 both extend into the inner passage (hollow portion inside element 20) of the hollow rotatable shaft 20.

Regarding claim 3, Stenzel discloses wherein the first and second distal portions (small portion of elements 201 and 202 inside element 20 when elements 201 and 202 are moved longitudinally appropriately) are configured to form a cylindrical form (figure 2) when the first and second shuttles 201, 202 are laterally even with each other along the longitudinal axis (axis parallel to element 16).

Regarding claim 4, Stenzel discloses wherein an inner surface (inner surface of element 20) of the inner passage (hollow portion inside element 20) of the hollow rotatable shaft 20 is threaded 254 and an outer surface of the first distal portion (a small portion of element 202 extending inside element 20 when element 202 is moved longitudinally appropriately) are in threaded engagement (indirectly in threaded engagement via interaction between elements 238 and 254) with each other.

Regarding claim 5, Stenzel is silent regarding wherein the hollow rotatable shaft and the control knob are fixed against translational movement along the longitudinal axis of the control handle. However, one of ordinary skill in the art will construe that element 20 of Stenzel is fixed against translational movement along the longitudinal axis of the control handle because element 20 is prevented from moving axially due to presence of element 2.
Additionally, Buchbinder teaches wherein the hollow rotatable shaft (portion of element 62 comprising element 66) and the control knob (portion of element 62 not comprising element 66) are fixed against translational movement (column 4, lines 43-44) along the longitudinal axis of the control handle 60 for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the hollow rotatable shaft of Stenzel to incorporate wherein the hollow rotatable shaft and the control knob are fixed against translational movement along the longitudinal axis of the control handle as taught by Buchbinder for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52).

Regarding claim 14, Stenzel discloses a guiding sheath assembly (figure 2), comprising: 
an elongated shaft 100, 
a control handle 16 proximal of the elongated shaft 100, the control handle 16 having a longitudinal axis (axis parallel to element 16), and including: 
a control handle housing (housing of element 16);
a hollow rotatable shaft 20 configured for rotation about a longitudinal axis (axis parallel to element 16), the hollow rotatable shaft 20 comprising an inner passage (hollow portion inside element 20); 
a first shuttle 202 in rotational engagement (paragraph 0033) with the hollow rotatable shaft 20 and configured for translation along the longitudinal axis (axis parallel to element 16) in one direction (paragraph 0033, lines 3-11) in response to rotation of the hollow rotatable shaft 20, the first shuttle 202 having a first plurality of teeth 211;
a pinion 206 in engagement with the first plurality of teeth 211 (teeth located on element 211) of the first shuttle 202, the pinion 206 configured for rotation about an axis (axis around which element 206 rotates) generally perpendicular to the longitudinal axis (axis parallel to element 16) in response to the translation of the first shuttle 202; and 
a second shuttle 201 having a second plurality of teeth 211 (teeth on element 201) in engagement with the pinion 206, the second shuttle 201 configured for translation along the longitudinal axis (axis parallel to element 16) in another direction opposite (figures 6-8) to the one direction in response to rotation of the pinion 206; 
the guiding sheath assembly (figure 2) further comprising: 
a first puller wire 340 extending along one side of the elongated shaft 100 and having a proximal end portion (portion of element 340 in contact with element 202) responsive to at least translation of the first shuttle 202 in a proximal direction (direction shown by arrow next to element 202); and 
a second puller wire 320 extending along another side of the elongated shaft 100 and having a proximal end portion (portion of element 320 in contact with element 201) responsive to at least translation of the second shuttle 201 in the proximal direction (direction towards element 22).
Stenzel is silent regarding the hollow rotatable shaft inside the control handle housing and a control knob configured for rotation about the longitudinal axis and a hollow rotatable shaft configured for rotation in response to rotation of the control knob, the hollow rotatable shaft being coupled for common rotational movement to the control knob.
However, Buchbinder teaches a design of a steering control device (figure 6) wherein a hollow rotatable shaft (portion of element 62 comprising element 66) inside the control handle housing (housing of element 60) and the control handle 60 includes a control knob (portion of element 62 not comprising element 66) configured for rotation about the longitudinal axis (axis parallel to element 60), the hollow rotatable shaft (portion of element 62 comprising element 66) being configured for rotation in response to rotation of the control knob (portion of element 62 not comprising element 66), the hollow rotatable shaft (portion of element 62 comprising element 66) being coupled for common rotational movement to the control knob (portion of element 62 not comprising element 66) for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guiding sheath assembly of Stenzel to incorporate a control knob configured for rotation about the longitudinal axis and a hollow rotatable shaft configured for rotation in response to rotation of the control knob, the hollow rotatable shaft being coupled for common rotational movement to the control knob as taught by Buchbinder for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52). Furthermore, according to MPEP 2144.06 (II), it is well known in the art to substitute equivalents (i.e. rotatable shaft rotating with or without a control knob) known for the same purpose (controlling the steering).

Regarding claim 15, Stenzel discloses wherein proximal ends of the first 202 and second 201 shuttles extend into a portion of the inner passage of the hollow rotatable shaft 20. Stenzel is silent regarding wherein distal ends of the first and second shuttles extend into a proximal portion of the rotatable shaft. 
However, Buchbinder teaches a design of a steerable device (figure 6) wherein distal end (end of element 65 opposite to element 62) of the shuttle 65 extend into a proximal portion (portion of element 62 nearer to element 68) of the rotatable shaft (portion of element 62 comprising element 66) for the purpose of controlling the deflection of the elongated shaft via shuttle (column 4, lines 44-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the engagement between the rotatable shaft and the first and second shuttles of Stenzel to incorporate distal ends of the shuttle extend into a proximal portion of the rotatable shaft as taught by Buchbinder for the purpose of controlling the deflection of the elongated shaft via shuttle (column 4, lines 44-52). Furthermore, according to MPEP 2144.06 (II), it is well known in the art to substitute equivalents (i.e. having distal ends of the first and second shuttle extend into a proximal portion of the rotatable shaft instead of having proximal ends of the first and second shuttle extending into the portion of the rotatable shaft) known for the same purpose (longitudinally moving the shuttle thereby controlling the steering). Additionally, according to MPEP 2144.04(VI)(C), it is well known in the art to rearrange parts for the purpose of longitudinally moving the first and second shuttles thereby controlling the steering.

Regarding claim 16, Stenzer discloses wherein an inner surface (inner surface of element 20) of the hollow rotatable shaft 20 and an outer surface of the first shuttle 202 are in threaded engagement (engaged via elements 254 and 238) for coupling the hollow rotatable shaft 20 and the first shuttle 202 such that the first shuttle moves in response to rotation of the hollow rotatable shaft 20.

Regarding claim 17, Stenzel discloses a control handle 16 (figure 2) for use in controlling deflection of a medical guiding sheath shaft 100, the control handle 16 having a longitudinal axis (axis parallel to element 16), and including: 
a control handle housing (housing of element 16);
a hollow rotatable shaft 20 configured for rotation about the longitudinal axis (axis parallel to element 16), the hollow rotatable shaft 20 having an inner passage (hollow portion inside element 20); 
a first shuttle 202 in rotational engagement (paragraph 0033) with the hollow rotatable shaft 20 and configured for translation along the longitudinal axis (axis parallel to element 16) in one direction (paragraph 0033, lines 3-11) in response to rotation of the hollow rotatable shaft 20, the first shuttle 202 having a first plurality of teeth 211 (teeth located on element 211);
a pinion 206 in engagement with the first plurality of teeth 211 (teeth located on element 211) of the first shuttle 202, the pinion 206 configured for rotation about an axis (axis around which element 206 rotates) generally perpendicular to the longitudinal axis (axis parallel to element 16) in response to the translation of the first shuttle 202; and 
a second shuttle 201 having a second plurality of teeth 211 (teeth on element 201) in engagement with the pinion 206, the second shuttle 201 configured for translation along the longitudinal axis (axis parallel to element 16) in another direction opposite (figures 6-8) to the one direction in response to rotation of the pinion 206; 
the first 202 and second 201 shuttles being configured to respectively act on first 340 and second 320 pull wires extending along the guiding sheath shaft 100.
Stenzel is silent regarding the hollow rotatable shaft inside the control handle housing and control knob configured for rotation about the longitudinal axis and a hollow rotatable shaft configured for rotation in response to rotation of the control knob and the hollow rotatable shaft being coupled for common rotational movement to the control knob.
However, Buchbinder teaches a design of a steering control device (figure 6) wherein a hollow rotatable shaft (portion of element 62 comprising element 66) inside the control handle housing (housing of element 60) and the control handle 60 includes a control knob (portion of element 62 not comprising element 66) configured for rotation about the longitudinal axis (axis parallel to element 60), the hollow rotatable shaft (portion of element 62 comprising element 66) being configured (column 4, lines 43-52) for rotation in response to rotation of the control knob (portion of element 62 not comprising element 66), the hollow rotatable shaft (portion of element 62 comprising element 66) being coupled for common rotational movement to the control knob (portion of element 62 not comprising element 66) for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guiding sheath assembly of Stenzel to incorporate a control knob configured for rotation about the longitudinal axis and a hollow rotatable shaft configured for rotation in response to rotation of the control knob the hollow rotatable shaft being coupled for common rotational movement to the control knob as taught by Buchbinder for the purpose of having an alternative configuration of the hollow rotatable shaft with respect to the control handle for controlling the steering of the guiding sheath assembly (column 4, lines 43-52). Furthermore, according to MPEP 2144.06 (II), it is well known in the art to substitute equivalents (i.e. rotatable shaft rotating with or without a control knob) known for the same purpose (controlling the steering).

Regarding claim 18, Stenzel discloses wherein proximal ends of the first 202 and second 201 shuttles extend into a portion of the rotatable shaft 20. Stenzel is silent regarding wherein distal ends of the first and second shuttles extend into a proximal portion of the inner passage of the hollow rotatable shaft. 
However, Buchbinder teaches a design of a steerable device (figure 6) wherein distal end (end of element 65 opposite to element 62) of the shuttle 65 extend into a proximal portion (portion of element 62 nearer to element 68) of the inner passage of the hollow rotatable shaft (portion of element 62 comprising element 66) for the purpose of controlling the deflection of the elongated shaft via shuttle (column 4, lines 44-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the engagement between the rotatable shaft and the first and second shuttles of Stenzel to incorporate distal ends of the shuttle extend into a proximal portion of the rotatable shaft as taught by Buchbinder for the purpose of controlling the deflection of the elongated shaft via shuttle (column 4, lines 44-52). Furthermore, according to MPEP 2144.06 (II), it is well known in the art to substitute equivalents (i.e. having distal ends of the first and second shuttle extend into a proximal portion of the rotatable shaft instead of having proximal ends of the first and second shuttle extending into the portion of the rotatable shaft) known for the same purpose (longitudinally moving the shuttle thereby controlling the steering). Additionally, according to MPEP 2144.04(VI)(C), it is well known in the art to rearrange parts for the purpose of longitudinally moving the first and second shuttles thereby controlling the steering.

Regarding claim 19, Stenzer further discloses wherein an inner surface (inner surface of element 20) of the hollow rotatable shaft 20 and an outer surface of the first shuttle 202 are in threaded engagement (engaged via elements 254 and 238) for coupling the rotatable shaft 20 and the first shuttle 202 such that the first shuttle 202 moves in response to rotation of the hollow rotatable shaft.

Regarding claim 20, Stenzel discloses wherein the first shuttle 202 is directly responsive (paragraph 0033) to rotation of the hollow rotatable shaft 20 and the second shuttle 201 is directly responsive (paragraph 0032, lines 14-17) to rotation of the pinion 206.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzel et al. (US 2014/0100445 A1) in view of Buchbinder et al. (US 4,757,827) and further in view of O’Donnell et al. (US 2013/0184642).
Regarding claim 10, Stenzel/Buchbinder (hereinafter referred as “modified Stenzel”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Stenzel is silent regarding wherein the control handle includes a neutral indicator.
However, O'Donnel teaches a design of a control handle (figure 2) including a neutral indicator (figure 5) for the purpose of providing a feedback of a neutral state to the user (paragraph 0020).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control handle of modified Stenzel to incorporate a neutral indicator as taught by O’Donnel for the purpose of providing a feedback of a neutral state to the user (paragraph 0020).

Regarding claim 11, modified Stenzel discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Stenzel is silent regarding wherein the neutral indicator includes a first member on the first shuttle and a second member on the second shuttle, the first and second members configured for releasable engagement.
However, O'Donnel teaches wherein the neutral indicator (figure 5) includes a first member 162 and a second member 164 on the two relatively moving elements 74, 45A wherein at least one element is a shuttle 74, the first 162 and second 164 members configured for releasable engagement (paragraph 0048) for the purpose of providing a feedback of a neutral state to the user (paragraph 0020).
It is further construed that since O'Donnel teaches the first and second member on the two relatively moving elements, one of ordinary skill in the art would modify the modified Stenzel to incorporate wherein the neutral indicator includes a first member on the first shuttle and a second member on the second shuttle, the first and second members configured for releasable engagement since first and second shuttles of modified Stenzel are relatively moving elements. Furthermore, according to MPEP 2144.04(VI)(C), it is well known in the art to rearrange parts for the purpose of generating a feedback of a neutral state to the user.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control handle of modified Stenzel to incorporate wherein the neutral indicator includes a first member on the first shuttle and a second member on the second shuttle, the first and second members configured for releasable engagement as taught by O’Donnel for the purpose of providing a feedback of a neutral state to the user (paragraph 0020).

Regarding claim 12, modified Stenzel discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Stenzel is silent regarding wherein the neutral indicator is configured to provide resistance to disengagement and re-engagement.
However, O'Donnel teaches wherein the neutral indicator (figure 5) is configured to provide resistance (due to engagement between elements 162 and 164) to disengagement and re-engagement for the purpose of providing a tactile feedback of a neutral state to the user (paragraph 0020).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control handle of modified Stenzel to incorporate wherein the neutral indicator is configured to provide resistance to disengagement and re-engagement as taught by O’Donnel for the purpose of providing a tactile feedback of a neutral state to the user (paragraph 0020).

Regarding claim 13, modified Stenzel discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Stenzel is silent regarding wherein the first member of the neutral indicator includes a tapered projection, and the second member of the neutral indicator includes a tapered recess.
However, O'Donnel teaches wherein the first member 162 of the neutral indicator (figure 5) includes a tapered projection (projection that gets inserted into element 164), and the second member 164 of the neutral indicator (figure 5) includes a tapered recess 164 for the purpose of providing a feedback of a neutral state to the user (paragraph 0020).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the control handle of modified Stenzel to incorporate wherein the first member of the neutral indicator includes a tapered projection, and the second member of the neutral indicator includes a tapered recess as taught by O’Donnel for the purpose of providing a feedback of a neutral state to the user (paragraph 0020).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Stenzel et al. (US 2014/0100445 A1) in view of Buchbinder et al. (US 4,757,827) is silent regarding wherein the hollow rotatable shaft is coupled for common rotational movement to the control knob by a longitudinal ridge formed on an outer surface of the hollow rotatable shaft in combination with other claimed limitations of claim 6.

The closest prior art of record, Stenzel et al. (US 2014/0100445 A1) in view of Buchbinder et al. (US 4,757,827) is silent regarding wherein the hollow rotatable shaft is coupled for common rotational movement to the control knob by a pin extending through a portion of the control knob and a slot formed in the hollow rotatable shaft in combination with other claimed limitations of claim 7.
Claim 8 being dependent on claim 7 is also indicated allowable.

The closest prior art of record, Stenzel et al. (US 2014/0100445 A1) in view of Buchbinder et al. (US 4,757,827) is silent regarding wherein the hollow rotatable shaft is coupled for common rotational and translation movement to the control knob at a distal end of the hollow rotatable shaft in combination with other claimed limitations of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783